Citation Nr: 0115899	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
strain with sciatica.

2.  Entitlement to service connection for a cervical spine 
disorder at C1-2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
to October 1941 and from January 1942 to January 1946.

In May 1999, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for a 
chronic low back strain with sciatica.  The RO also denied 
his claim for service connection for a cervical spine 
disorder at C1-2.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran sustained an acute and transitory injury to 
his back during service, in late August 1944, while swimming 
in Lake Ponchaitrain in New Orleans during officer candidates 
school; he was hospitalized for 4 days following the 
incident, in early September 1944, but he returned to duty, 
and there is no objective clinical indication that he 
experienced any further symptoms, as a residual of that 
trauma, for the duration of the time that he was on active 
duty in the military.

2.  In July 1948, the Board denied the veteran's claim for 
service connection for a back condition as a residual of that 
trauma; the RO more recently denied the claim in September 
1967 after considering additional medical evidence and 
apprised the veteran of the decision that same month and of 
his procedural and appellate rights; he did not appeal.

3.  The additional medical and other evidence that has been 
submitted since the RO's September 1967 decision is either 
duplicative of the evidence that was on file when that 
decision was issued, or does not causally link the veteran's 
chronic low back strain with sciatica or his cervical spine 
disorder at C1-2 to his service in the military, including 
the trauma that he sustained in 1944 while swimming.

CONCLUSIONS OF LAW

1.  The Board's July 1948 decision, and the RO's later 
September 1967 decision, denying service connection for a low 
back condition are final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 3.104, 20.1100-06 (2000).


2.  New and material evidence has not been submitted since 
those decisions to reopen this claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's current cervical spine disorder at C1-2 was 
not incurred or aggravated during his service in the military 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to governing laws and regulations, decisions of the 
RO, if not appealed, and decisions of the Board are final and 
binding on a veteran and may not thereafter be reopened and 
considered, de novo, unless additional evidence is submitted 
that is both new and material to the case.  See 38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1100-06.

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000), the Board need only consider whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a chronic low back strain with sciatica and, 
if so, the Board then may proceed directly to adjudicate the 
claim on the full merits if the RO already has fully complied 
with all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The Board previously denied the claim for service connection 
for a back condition many years ago, in July 1948.  In that 
decision, the Board noted there was evidence of mild 
kyphoscoliosis during a medical evaluation the veteran 
underwent in 1941, prior to beginning service in the 
military, as well as evidence while in service 
of a congenital depression on the lower portion of his 
sternum.  The Board also acknowledged just as well, however, 
that he had received relevant treatment during service, on 
August 31, 1944, for a complaint of a sudden onset of pain in 
his upper back which he said had occurred while swimming in 
Lake Ponchaitrain.  But when examined, there were no signs of 
tenderness in his back or loss of motion.  And an X-ray of 
the dorsal (thoracic) segment of his spine also was 
essentially negative-showing no signs of a recent fracture; 
there only was slight calcification of his tenth 
intervertebral disc, which was not considered to be 
clinically significant.  Records confirmed that he was 
hospitalized for 4 days, from September 1, 1944, until 
September 5, 1944.  And when re-examined just prior to his 
discharge, there continued to be no signs of tenderness in 
his back, so he was returned to duty.  The final diagnosis 
was mild, acute myositis of the posterior thoracic region, 
cause undetermined.  The veteran did not request or receive 
any further follow-up treatment for his back for the 
remainder of his time in the military, and he also did not 
have any complaints referable to his back during his December 
1945 military separation examination in anticipation of being 
discharged.  His service in the military ended in January 
1946.

Other evidence considered by the Board in its July 1948 
decision was a record obtained from the VA hospital in the 
Bronx, New York, indicating the veteran had received 
outpatient treatment there since service, in October 1946, 
for complaints of pain in his lower back whenever he stood on 
his feet or lifted heavy objects.  The record also noted, by 
history, his back injury in service while swimming, his 
subsequent hospitalization, and the resulting clinical 
findings.  Additional X-rays taken of his back at the VA 
hospital in the Bronx were negative, like the X-ray in 
service, and he continued to have no evidence whatsoever of 
limitation of motion, spasticity, tenderness, or ankylosis.  
The diagnosis was lumbar sacral sprain, and he received 
physiotherapy treatments.

Still other medical evidence considered by the Board in its 
July 1948 decision were the results of a March 1948 VA 
compensation evaluation, when the examining VA physician 
indicated the veteran had a normal stance and gait and no 
limitation of forward body bending.  He also did not have any 
abnormal deviation of his spine, any signs of spasticity of 
his lumbar paravertebral muscles, or tenderness along his 
spine.  Moreover, there were no objective clinical 
indications of pain during exercising of his sacroiliac and 
hip joints, or limitation of motion in his hip, knee or ankle 
joints.  The remainder of the clinical findings were equally 
unremarkable, as well, including no signs of pain during a 
straight leg raising test maneuver or indications of 
tenderness over the sciatic nerve or signs of sensory 
deficits, weakness, or decreased reflexes in the lower 
extremities.  And furthermore, the examining VA physician 
indicated in his summary diagnosis that "Residuals of Back 
injury [were] not found."

Lastly, the Board considered statements and hearing testimony 
from the veteran, alleging that the then current problems 
with his back were a residual of the swimming injury in 
service, and a November 1947 statement from one of his 
private physicians, Max S. Konigsberg, M.D., indicating the 
veteran had been under his care since May 1946 with a chief 
complaint of low back pain, which he said was worse during 
prolonged standing and after working hard.  Dr. Konigsberg 
also indicated the veteran claimed the pain was a steady 
ache, without radiation, and was worse in the morning.  Dr. 
Konigsberg went on to note that the veteran's history 
essentially was negative, except that he had injured his back 
while diving in 1944, and that examination had failed to 
reveal any abnormality of the bony spine such as limitation 
of motion, point tenderness, or positive X-rays.  Dr. 
Konigsberg diagnosed myalgia of the lumbar region and 
recommended physiotherapy and exercises.

Based on the medical and other evidence alluded to above, the 
Board concluded in July 1948 that, although the veteran had 
injured his back while in the military in the swimming 
incident, it was only an acute and transitory injury and 
completely resolved prior to his discharge.  The Board found 
there was insufficient evidence to show any connection 
between the condition observed during service and the 
complaints of low back pain the veteran had reported since 
service and, therefore, denied his claim.

Several years later, the veteran submitted an additional 
statement from Dr. Konigsberg.  The statement was dated in 
July 1967 and received at the RO in New York in August 1967.  
Dr. Konigsberg again indicated the veteran had been under his 
care since May 1946 and that he had been seen about twice 
every  year.  Dr. Konigsberg also reiterated that the veteran 
continuously had complained of low back pain that was 
exacerbated by prolonged standing and after working hard, and 
that the veteran had described the pain as a continuous ache 
that usually was at its worse on arising in the morning.  And 
Dr. Konigsberg said that, according to the veteran, he dated 
his backaches to the injury that he had sustained in service 
while diving.  But Dr. Konigsberg's objective clinical 
evaluation of the veteran continued to be essentially within 
normal limits; the veteran's reflexes and mobility were 
normal, and his past X-rays were negative.  The diagnosis 
continued to be myalgia of the lower back.

Since Dr. Konigsberg's July 1967 statement was substantially 
the same as his earlier statement in November 1947, the RO 
continued to deny the claim for service connection for a back 
condition and apprised the veteran of this, and of his 
procedural and appellate rights, in a September 1967 letter.  
He did not appeal, so that marks the starting point for 
determining whether new and material evidence has been 
submitted to reopen this claim.

The Board must determine whether new and material evidence 
has been submitted concerning this claim, before proceeding 
further, because this preliminary determination affects the 
Board's jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  And if the Board finds that no such 
evidence has been submitted, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  However, when determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence submitted or otherwise obtained since the last 
final denial of the claim by the RO, in September 1967, 
consists of numerous additional statements from the veteran, 
his wife, his brother, and his representative.  However, this 
evidence is not new because it merely reiterates, virtually 
verbatim, allegations the veteran had made prior to the RO 
denying his claim in September 1967.  In other words, he and 
the others speaking on his behalf always have alleged that 
the current problems with his low back are a residual of the 
injury in service, in 1944, when he was diving and swimming 
in the lake while in officer candidates school (OCS).  And he 
always has alleged, too, there was no point in time when his 
pain resolved.  So simply to make these very same 
allegations, again, either personally or through others 
speaking on his behalf, does not constitute new evidence and, 
therefore, is not a sufficient basis to reopen the claim.  
See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  But 
aside from that, the Board also finds that this evidence is 
not material, either, because all of it was proffered by lay 
persons who do not have the necessary medical training and 
expertise to comment on an issue such as medical causation-
to etiologically link the veteran's current low back 
pathology to the trauma in service.  So even if new, this 
evidence still is not sufficient to reopen the claim because 
it nonetheless is not material-which is a requirement also.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The only remaining evidence for consideration is an October 
1998 statement from Luis A. Rodriguez, M.D., a neurologist.  
He indicated that he recently had examined the veteran on 
follow-up, and that the veteran underwent a 
computed axial tomography (CAT) scan of his cervical spine-
which showed signs of an old fracture at C2 that had healed.  
The only abnormalities were severe degenerative changes and 
subluxation of the occipital condylar articulation with the 
lateral mass of C1.  Dr. Rodriguez went on to note that the 
lateral mass of C1 is subluxed laterally and anteriorly to 
the occipital condyle, which is most likely on the basis of 
degenerative changes, and that there were no radiographic 
indications of abnormal motion on either flexion or 
extension.  Dr. Rodrigquez also said that he would not 
consider any surgical treatment for these abnormalities at 
this point in time, and that the veteran had mentioned to him 
having sustained an injury in 1944 while he was in the 
service and had continued to have back pain all of his life.  
In the remainder of his statement, Dr. Rodriquez indicated 
the veteran had said that he had undergone multiple X-rays 
and tests for his back and that nothing has ever been found; 
however, it has been a chronic problem for 50 years and still 
bothers him.  Dr. Rodriguez noted in closing that the veteran 
does not have any neurologic deficits from this problem at 
the present time; that the veteran told him this is something 
that has been looked at and will continue to try and resolve 
through the VA system; and that he would see the veteran back 
in his office only on an as-needed ("prn") basis.

The veteran is relying heavily on the October 1998 statement 
from Dr. Rodriguez as a basis for reopening the claim and 
granting service connection.  But the statement from Dr. 
Rodriquez is essentially the same in substance and content 
as the earlier statements from Dr. Konigsberg, which both the 
RO and the Board previously have considered when earlier 
denying the claim.  At least this is true in the sense that 
Dr. Rodriguez, like Dr. Konigsberg, merely reports what 
the veteran told him in the course of being evaluated and 
treated-particularly insofar as the injury in service in the 
swimming incident and the symptoms (e.g., the pain, etc.) the 
veteran, himself, believes are a residual of that trauma.  
But no where in Dr. Rodriguez's statement does he personally 
link any of the veteran's current pathology involving his 
spine to that trauma in service.  And this is absolutely 
necessary, not only to reopen the claim for the low back and 
warrant service connection for that, but also to provide a 
medical basis for granting service connection for the 
disability involving the cervical portion of the veteran's 
spine, as well.  In either case, there must be the requisite 
medical nexus evidence to etiologically link his current 
pathology in his neck (his cervical area) and in his low back 
(his lumbar area) to the swimming injury that he sustained 
during service.  And in the absence of this medical nexus 
evidence, the claim concerning his low back cannot be 
reopened, much less service connection granted, nor can 
service connection be granted for the claim concerning his 
cervical disorder.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  
Also, even were the Board to presume that the veteran 
continued to experience relevant symptoms after service, 
although this was not actually noted clinically (as most of 
his objective findings were negative), this, too, would not 
be sufficient-in an of itself-to warrant service connection 
in the absence of any medical nexus evidence to show that the 
continuity of symptomatology after service was, in fact, a 
residual of the trauma in service.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

The veteran apparently is mistakenly equating statements that 
he makes to a physician in the course of being examined-
which, in turn, are recorded by the physician in the report 
of his evaluation, usually in summarizing the veteran's 
pertinent medical history-as being tantamount to the 
physician actually linking the veteran's current pathology to 
the specific incident of trauma mentioned by history.  But 
that simply is not true, and the U.S. Court of Appeals for 
Veterans Claims (Court) even expressly has indicated that 
purely historical information, as here, simply recorded by an 
examining physician, which is not otherwise enhanced by 
additional medical comment by the examiner, does not provide 
the necessary medical nexus to link the current pathology to 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes, in closing, that it is not necessary to 
remand this case to the RO to comply with the recently 
enacted VCAA because the RO already sent the veteran a 
detailed letter in March 2001 discussing the application of 
the VCAA to his current appeal-including insofar as VA's 
obligation to notify him of the evidence needed to 
substantiate his allegations and to assist him in fully 
developing the evidence pertinent to his claims.  And 
although, when contacted, the National Personnel Records 
Center (NPRC) indicated that agency did not have 
any additional evidence on file there concerning the veteran, 
pertaining to his injury in service while in OCS in New 
Orleans at the Army Air Base, this is inconsequential because 
the Board already conceded when denying his claim many years 
ago, in July 1948, that he injured his back during service in 
the manner alleged and even was hospitalized following the 
incident.  But that, however, is not the dispositive issue.  
Rather, it is the absence of any medical opinion of record 
causally relating his current pathology to that incident of 
trauma.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And the veteran 
recently indicated in a statement received in April 2001, in 
response to the supplemental statement of the case (SSOC) the 
RO provided him in March 2001, that he believes he has stated 
his case completely, meaning he has no further medical or 
other evidence to offer in support of his allegations.  Thus, 
the Board was free to proceed to adjudicate his claims 
without first remanding them to the RO to comply with the 
VCAA.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.)  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (... remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)  
Furthermore, the Board's review of the veteran's claim 
concerning his low back under the more flexible Hodge 
standard accorded him a less stringent "new and material" 
evidence threshold to overcome, even though the Board 
ultimately determined this claim should not be reopened.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  And inasmuch as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
chronic low back strain with sciatica is denied.

The claim for service connection for a cervical spine 
disorder at C1-2 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

